      Case 2:19-cv-06023-ER Document 16 Filed 05/20/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Trenise Brent, et al.,           :    CIVIL ACTION
                                 :    NO. 19-6023
         Plaintiffs,             :
                                 :
    v.                           :
                                 :
First Student, Inc., et al.,     :
                                 :
         Defendants.             :

                                 ORDER

         AND NOW, this 20th day of May, 2020, after considering

Plaintiffs’ Motion to Remand (ECF No. 12) and Defendants’

Response to Motion to Remand (ECF No. 13), and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED that

Plaintiffs’ Motion to Remand (ECF No. 12) is DENIED.



         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno_______
                           EDUARDO C. ROBRENO, J.
